DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the light source which is capable of emitting a directed beam of light along a predetermined direction along a longitudinal axis of the wand must be shown or the feature(s) canceled from the claim(s). Currently the drawings show the light emitting diode element 18 on a circumferential surface of the wand, not at the most distal tip, and it is unclear how this element could direct a beam of light along a longitudinal axis of the wand and not just in a perpendicular direction, relative to the wand. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 1 and 16 are objected to because of the following informalities:    
Claim 1, line 8, recites “said teasers” which should be corrected to read –at least one teaser--.
Claim 1, line 11, recites “at least one teaser” and “said teaser” which should both be corrected to read –said at least one teaser—.
Claim 16, line 8, recites “said teasers” which should be corrected to read –at least one teaser—
Claim 16, line 9, recites “at least one teaser” which should be corrected to read –said at least one teaser--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 & 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5, line 2, recites “a predetermined direction” and it is unclear if this is the same “predetermined direction” as recited in claim 1, line 14, or a different predetermined direction.
a longitudinal axis of said wand” but it is unclear if this is the same “longitudinal axis” as recited in claim 1, line 14, or a different longitudinal axis. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Scanlan (US Patent 10,034,459) in view of Nobile (US Patent 9,565,385), hereinafter Scanlan and Nobile.
Regarding claim 1, Scanlan teaches a pet toy (Abstract) comprising: a wand (e.g., handle 2, boom section(s) 7 and/or 77) (Figs. 1, 3-6; Col. 2, lines 14-36); a light source (e.g., light pointer 14) (Fig. 3; Col. 3, lines 5-11; col. 3, lines 18-21) integral with said wand (e.g., handle 2, boom section(s) 7 and/or 77) (Figs. 1, 3-6; Col. 2, lines 14-36); a switch (Col. 1, lines 41-52) for operating the light source (e.g., light pointer 14) (Fig. 3; Col. 3, lines 5-11; col. 3, lines 18-21); a power source (e.g., batteries 17) (Fig. 3; Col. 2, line 63 to col. 3, line 5) integral with said wand (e.g., handle 2, boom section(s) 7 and/or 77) (Figs. 1, 3-6; Col. 2, lines 14-36) for powering said light source (e.g., light pointer 14) (Fig. 3; Col. 3, lines 5-11; col. 3, lines 18-21); and a cord (line 5; Fig. 1) attached at said distal end of said wand (handle 2 & boom sections 7 & 77; Fig. 1) for securing said teasers (see Fig. 1); a base connector secured to a free end of said cord (catch assembly 15 is secured to line 5; Fig. 1; Col. 2, lines 39-44) and said at least one teaser 
Scanlan does not teach the light source being connected to a distal end of said wand; an electrically conductive element extending through said wand and interconnecting said light source and said switch; and wherein said light source emits a directed beam of light from said distal end of said wand along a predetermined direction along a longitudinal axis of said wand.
Nobile teaches a pet toy (laser and string animal toy 10) (Figs. 1-6; Col. 3, lines 44-64) comprising a light source (laser source 67) (Fig. 4; Col. 4, lines 64 to col. 5, line 13) connected to a distal end (see Figs. 1, 2, 4) of a wand (post 55 and/or flexible member 57) (Figs. 1, 2; Col. 4, lines 18-40); an electrically conductive element (interconnecting wiring 65) (Figs. 4,5, Col. 5, lines 23-36) extending through said wand (post 55 and/or flexible member 57) (Figs. 1, 2; Col. 4, lines 18-40) and interconnecting said light source (laser source 67) (Fig. 4; Col. 4, lines 64 to col. 5, line 13) and a switch (power switch 110) (Figs. 1, 5; Col. 5, lines 23-36); and wherein said light source (laser source 67) (Fig. 4; Col. 4, lines 64 to col. 5, line 13) emits a directed beam of light (laser beam 61) (Fig. 2; Col. 4, line 64 to col. 5, line 13) from a distal end (see Figs. 1, 2, 4) of said wand (post 55 and/or flexible member 57) (Figs. 1, 2; Col. 4, lines 18-40) along a predetermined direction along a longitudinal axis of said wand (see portion of flexible member 57 and post 55 which are proximal to base assembly 50 and where the effective laser area 62 is directed along a longitudinal axis; Fig. 2). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the pet toy wand disclosed in Scanlan with the components of the 
Regarding claim 3, the combination of Scanlan, as modified, teaches a pet toy, as claimed in claim 1 (see above). Scanlan, as modified, further discloses a pet toy (Abstract) wherein: said wand (Scanlan - e.g., boom section(s) 7 and/or 77; Fig. 1) is cylindrical in shape (Scanlan - Figs. 1, 3-6; Col. 2, lines 19 - 36).
Regarding claim 4, the combination of Scanlan, as modified, teaches a pet toy, as claimed in claim 1 (see above). Scanlan, as modified, further discloses at least one teaser (Scanlan - e.g., feather(s) of feather clump 3 or other cat-attracting toy; Figs. 1, 6; Col. 2, lines 37-44) is a feather (Scanlan - e.g., feather(s) of feather clump 3; Figs. 1, 6; Col. 2, lines 37-44) or a textured piece of material (Scanlan - e.g., a feather; Figs. 1, 6; Col. 2, lines 37-44).
Regarding claim 5, the combination of Scanlan, as modified, teaches a pet toy, as claimed in claim 1 (see above). Scanlan, as modified, further discloses said light source (Scanlan - e.g., light pointer 14; Fig. 3; Col. 3, lines 5-11; col. 3, lines 18-21) directs a beam of laser light (Scanlan - Col. 3, line 9) in a predetermined direction (Scanlan - e.g., opposite the direction of the boom or in the same direction as the boom 7; Fig. 3; Col. 3, lines 5-11; col. 3, lines 18-21).
Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Scanlan in view of Nobile as applied to claims 1, 3, 4 and 5 above, and further in view of U.S. Pat. Pub. No. 2015/0164047 to Watts et al. (“Watts”).
Regarding claim 2, the combination of Scanlan in view of Nobile teaches a pet toy, as claimed in claim 1 (see above). Furthermore, Scanlan, as modified, discloses a pet toy (Scanlan - Abstract) wherein: said teaser (Scanlan - e.g., feather(s) of feather clump 3 or other cat-attracting toy) (Scanlan - Figs. 1, 6; Col. 2, lines 37-44) includes a plurality of teasers (Scanlan - e.g., feathers of feather clump 3 or other cat-attracting toy; Figs. 1, 6; Col. 2, lines 37-44). 
However, Scanlan, as modified, does not expressly disclose or teach that each teaser has a length at least as long as a length of said wand. 
Nevertheless, Watts teaches a teaser formed as a ribbon, string, thread, twine, fiber/filament with a smooth or embossed texture (paras. [0046], [0047]) in a continuous extrusion process that creates ribbons from five feet long to a continuous roll (para. [0048]). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the pet toy taught by Scanlan, as modified, with the ribbons of any desired length up to five feet or more in length taught in Watts in order to provide a long flowing set of teasers for attracting an animal and to provide teasers that could be trimmed or chewed away but still have a reasonable length to allow play for a longer duration (e.g., days or weeks) before requiring replacement. Furthermore, in cases like the present, where patentability is said to be based upon particular chosen dimensions or upon another variable recited within the claims, applicant must show that the chosen dimensions are critical. See MPEP 2144.05(III)(A). As such, the claimed dimensions appear to be an obvious matter of engineering design choice and thus, while being a difference, does not serve in any way to patentably distinguish the claimed invention from the applied prior art. In re 
Regarding claim 4, the combination of Scanlan in view of Nobile teaches a pet toy, as claimed in claim 1 (see above). Furthermore, Scanlan, as modified, discloses wherein: said at least one teaser (Scanlan - e.g., feather(s) of feather clump 3 or other cat-attracting toy; Figs. 1, 6; Col. 2, lines 37-44) is a feather (Scanlan - e.g., feather(s) of feather clump 3; Figs. 1, 6; Col. 2, lines 37-44) or a textured piece of material (Scanlan  - e.g., a feather; Figs. 1, 6; Col. 2, lines 37-44). 
However, Scanlan, as modified, does not disclose or teach the at least one teaser being a helical strand of material or a pompon. 
Nevertheless, Watts teaches a teaser formed as a ribbon, string, thread, twine, fiber/filament with a smooth or embossed texture (paras. [0046], [0047]) in a continuous extrusion process that creates ribbons from five feet long to a continuous roll (para. [0048]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the pet toy taught by Scanlan in view of Nobile with the ribbons with a smooth or textured surface as taught in Watts in order to provide different teasers to choose from, some of which might entice the pet to play more than other shapes.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Scanlan in view of Nobile as applied to claims 1, 3, 4 and 5 above, and further in view of U.S. Pat. No. 5,611,297 to Veloce.
Regarding claim 4, the combination of Scanlan in view of Nobile teaches a pet toy, as claimed in
 claim 1 (see above). Furthermore, Scanlan, as modified, discloses said at least one teaser (Scanlan  - e.g., feather(s) of feather clump 3 or other cat-attracting toy; Figs. 1, 6; Col. 2, lines 37-44) is selected from at least one of a helical strand of material, a feather (Scanlan - e.g., feather(s) of feather clump 3; Figs. 1, 6; Col. 2, lines 37-44), a pompon, or a textured piece of material (Scanlan - e.g., a feather; Figs. 1, 6; Col. 2, lines 37-44). 

Nevertheless, Veloce teaches a pompon as a cat toy teaser (Abstract; Figs. 1-3; Col. 1, line 53 to col. 2, line 19). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the pet toy taught by Scanlan in view of Nobile with the pompon taught in Veloce in order to provide a different teaser, such as a pompon which is known to be attractive to cats as taught by Veloce (Col. 1, lines 8-15) and which might entice the pet to play more than other shapes. Furthermore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the pet toy taught by Scanlan in view of Nobile with the pompon taught in Veloce, since it has been held to be within the general skill of a worker in the art to combine prior art elements according to known methods to yield predictable results is obvious. KSR International Co. v Teleflex Inc., 550 U.S. 398, 416, 82 USPQ2d 1385, 1395-97 (2007).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Scanlan in view of Nobile as applied to claims 1, 3, 4 and 5 above, and further in view of Leaps & Bounds EZ Snap Curly Ribbon Teaser Toy Refill (“Curly Ribbon Teaser Ad”).
Regarding claim 4, the combination of Scanlan in view of Nobile teaches a pet toy, as claimed in claim 1 (see above). Furthermore, Scanlan, as modified, discloses a pet toy (Abstract) wherein: said at least one teaser (Scanlan - e.g., feather(s) of feather clump 3 or other cat-attracting toy; Figs. 1, 6; Col. 2, lines 37-44) is selected from at least one of a helical strand of material, a feather (Scanlan -e.g., feather(s) of feather clump 3; Figs. 1, 6; Col. 2, lines 37-44), a pompon, or a textured piece of material (Scanlan - e.g., a feather; Figs. 1, 6; Col. 2, lines 37-44). 
However, neither Scanlan nor Nobile discloses or teaches the at least one teaser being a helical strand of material or apompom. 

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the pet toy taught by Scanlan, as modified, with the helical strand(s) of material taught in Curly Ribbon Teaser Ad in order to provide a different teaser, such as a curly ribbon, which might entice the pet to play more than other shapes. Furthermore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the pet toy taught by Scanlan, as modified, with the helical strand(s) of material taught in Curly Ribbon Teaser Ad, since it has been held to be within the general skill of a worker in the art to combine prior art elements according to known methods to yield predictable results is obvious. KSR International Co. v Teleflex Inc., 550 U.S. 398, 416, 82 USPQ2d 1385, 1395-97 (2007).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Scanlan in view of
Nobile as applied to claims 1, 3, 4 and 5 above, and further in view of Jackson Galaxy Air Wand Cat Toy with Laser Attachment (“Jackson Galaxy Ad”).
Regarding claim 8, the combination of Scanlan in view of Nobile teaches a pet toy, as claimed in claim 5 (see above). However, neither Scanlan nor Nobile expressly discloses or teaches that the predetermined direction is offset from a longitudinal axis of said wand. 
Nevertheless, Jackson Galaxy Ad teaches a pet toy wherein the predetermined direction of the laser light source beam is substantially parallel with a longitudinal axis of the wand and is offset from the longitudinal axis (see Fig. depicting product). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the pet toy taught by Scanlan, as modified, with the offset laser taught in Jackson Galaxy Ad in order to provide a laser beam that can be shone on a surface and has less chance of being blocked by the structure of the wand. Furthermore, it would have been obvious to one .
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Scanlan in view of Nobile as applied to claims 1, 3, 4 and 5 above, and further in view of Renforth (US PGPUB 2006/0054105).
Regarding claim 16, Scanlan teaches a pet toy (Abstract) comprising: a wand (e.g., handle 2, boom section(s) 7 and/or 77) (Figs. 1, 3-6; Col. 2, lines 14-36); a light source (e.g., light pointer 14) (Fig. 3; Col. 3, lines 5-11; col. 3, lines 18-21) integral with said wand (e.g., handle 2, boom section(s) 7 and/or 77) (Figs. 1, 3-6; Col. 2, lines 14-36); a switch (Col. 1, lines 41-52) for operating the light source (e.g., light pointer 14) (Fig. 3; Col. 3, lines 5-11; col. 3, lines 18-21); a power source (e.g., batteries 17) (Fig. 3; Col. 2, line 63 to col. 3, line 5) integral with said wand (e.g., handle 2, boom section(s) 7 and/or 77) (Figs. 1, 3-6; Col. 2, lines 14-36) for powering said light source (e.g., light pointer 14) (Fig. 3; Col. 3, lines 5-11; col. 3, lines 18-21); and a cord (line 5; Fig. 1) attached at said distal end of said wand (handle 2 & boom sections 7 & 77; Fig. 1) for securing said teasers (see Fig. 1); at least one teaser (e.g., feather(s) of feather clump 3 or other cat-attracting toy) (Figs. 1, 6; Col. 2, lines 37-44) attached to the cord (line 5; Fig. 1); said teaser being a flexible elongate piece of material that is manipulated by movement of said wand (e.g., feather(s) of feather clump 3 is manipulated by movement of said wand (e.g., handle 2, boom section(s) 7 and/or 77) (Figs. 1, 3-6; Col. 2, lines 14-36).
Scanlan does not teach the light source being connected to a distal end of said wand; an electrically conductive element extending through said wand and interconnecting said light source and said switch; at least one teaser attached adjacent said cord; and wherein said light source emits a 
Nobile teaches a pet toy (laser and string animal toy 10) (Figs. 1-6; Col. 3, lines 44-64) comprising a light source (laser source 67) (Fig. 4; Col. 4, lines 64 to col. 5, line 13) connected to a distal end (see Figs. 1, 2, 4) of a wand (post 55 and/or flexible member 57) (Figs. 1, 2; Col. 4, lines 18-40); an electrically conductive element (interconnecting wiring 65) (Figs. 4,5, Col. 5, lines 23-36) extending through said wand (post 55 and/or flexible member 57) (Figs. 1, 2; Col. 4, lines 18-40) and interconnecting said light source (laser source 67) (Fig. 4; Col. 4, lines 64 to col. 5, line 13) and a switch (power switch 110) (Figs. 1, 5; Col. 5, lines 23-36); and wherein said light source (laser source 67) (Fig. 4; Col. 4, lines 64 to col. 5, line 13) emits a directed beam of light (laser beam 61) (Fig. 2; Col. 4, line 64 to col. 5, line 13) from a distal end (see Figs. 1, 2, 4) of said wand (post 55 and/or flexible member 57) (Figs. 1, 2; Col. 4, lines 18-40) along a predetermined direction along a longitudinal axis of said wand (see portion of flexible member 57 and post 55 which are proximal to base assembly 50 and where the effective laser area 62 is directed along a longitudinal axis; Fig. 2). 
Renforth teaches a pet toy (abstract) with at least one teaser attached adjacent a cord (two or more objects 106 (an object which is enticing to the animal using the toy) can be attached is attached to the distal end of support 104; Figs. 1 & 5; Page 3, para [0027]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the pet toy wand disclosed in Scanlan with the components of the pet toy stand taught in Nobile and the teaser options taught by Renforth to provide a handheld pet toy that provides stimulation and entertainment for a pet such as a cat by provoking active chasing and play via cyclic and iterative motions of a string and laser beam as taught in Nobile (Col. 3, lines 44-48) and that provides such provocation without requiring the user to move the wand, but merely to hold it in their hand. Furthermore, it would have been obvious to one having ordinary skill in the art before the .
Response to Arguments
Applicant's arguments filed 7/9/2021 have been fully considered but they are not persuasive.
Applicant argued that “There is no teaching or suggestion that Scanlan should be so completely reconstructed to incorporate the laser source in Nobile. The laser source in Nobile requires reconstruction of the entire Scanlan device to include the wand and the handle.” 
In response, this argument is not found persuasive, please see rejection of claim 1, above.
Applicant argued that Watts, Veloce, Teaser Toy, and Cat Toy fail to teach the deficiencies noted with respect to Scanlan in view of Nobile regarding claims 2, 4, 6 and 8. Applicant also argued that Scanlan, as modified, is not properly combinable with the prior art used in the last office action. 
In response, this argument is not found persuasive, as the prior art does teach all of the deficiencies and the reasons for combination are explained in the rejections above.
Applicant argued that “new claim 16 should be considered allowable at least for the reasons set forth above for claim 1.”
In response, this is not found persuasive as this new claim has been rejected by Scanlan in view of Nobile and Renforth, as explained in the rejection above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art additionally included are pet toys which share similar structural limitations to those described in the current application.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/K.A.B./               Examiner, Art Unit 3643                                                                                                                                                                                         
/PETER M POON/               Supervisory Patent Examiner, Art Unit 3643